MEMORANDUM **
Arizona state prisoner Louis Alfonso Melendez appeals pro se from the district court’s order denying his Federal Rule of Civil Procedure 60(b) motion for relief from the judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review for abuse of discretion, Harvest v. Castro, 531 F.3d 737, 741 (9th Cir.2008), and affirm.
The district court properly determined that Melendez presented no argument or evidence in his Rule 60(b) motion that would justify relief from the final judgment denying his § 2254 petition as procedurally barred.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.